NUMBER 13-15-00185-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RICHARD ALAMIA,                                                          APPELLANT,

                                            V.

ANDRES LOZANO,                                                             APPELLEE.


               On appeal from the County Court at Law No. 4
                        of Hidalgo County, Texas.



                                       ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

      The reporter’s record in the above cause was originally due on July 13, 2015. The

court reporter, Ms. Shantel Zambrano, notified this Court that appellant has failed to make

arrangements for payment of the reporter’s record. On July 14, 2015, in accordance with



                                            1
Texas Rule of Appellate Procedure 37.3(c), the Clerk of this Court gave notice to appellant

that unless this defect was cured within ten days, the Court would consider and decide

those issues or points that do not require a reporter’s record for a decision. See Tex. R.

App. P. 37.3(c). Appellant has contacted the Court and advised us that payments are

being made to the court reporter on a monthly basis and the record will be paid for within

three months.

       The Court, having examined and fully considered this sequence of events, is of the

opinion that an extension of time to pay for and file the reporter’s record should be

granted. Accordingly, we grant appellant a period of three months to complete payment

for the reporter’s record.   See id. R. 35.3(c).   No further extensions of time will be

allowed. In accordance with Rule 37.3(c), unless this defect is cured within this period

of time, the Court will consider and decide those issues or points that do not require a

reporter’s record for a decision. See id. R. 37.3(c).

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
4th day of August, 2015.




                                            2